UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34474 Century Aluminum Company (Exact name of Registrant as specified in its Charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 13-3070826 (IRS Employer Identification No.) 2511 Garden Road Building A, Suite 200 Monterey, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (831) 642-9300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if a smaller reporting company) o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The registrant had 93,214,667 shares of common stock outstanding at July 31, 2011. Table of Contents TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements 1 Notes to Consolidated Financial Statements 4-30 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 32-38 Item 3.Quantitative and Qualitative Disclosures about Market Risk 39-40 Item 4.Controls and Procedures 41 PART II - OTHER INFORMATION Item 1.Legal Proceedings 42 Item 1A.Risk Factors 42 Item 6.Exhibits 42 SIGNATURES 44 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements CENTURY ALUMINUM COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) (Unaudited) June 30, 2011 December 31, 2010 ASSETS Cash and cash equivalents $ $ Restricted cash — Accounts receivable — net Due from affiliates Inventories Prepaid and other current assets Total current assets Property, plant and equipment — net Due from affiliates – less current portion Other assets TOTAL $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Accounts payable, trade $ $ Due to affiliates Accrued and other current liabilities Accrued employee benefits costs — current portion Convertible senior notes — Industrial revenue bonds Total current liabilities Senior notes payable Accrued pension benefits costs — less current portion Accrued postretirement benefits costs — less currentportion Other liabilities Deferred taxes Total noncurrent liabilities COMMITMENTS AND CONTINGENCIES (NOTE 9) SHAREHOLDERS’ EQUITY: Series A Preferred stock (one cent par value, 5,000,000 shares authorized; 80,785 and 82,515 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively) 1 1 Common stock (one cent par value, 195,000,000 shares authorized; 93,214,667 and 92,771,864 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ equity TOTAL $ $ See notes to consolidated financial statements - 1 - Table of Contents CENTURY ALUMINUM COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (Unaudited) Three months ended June 30, Six months ended June 30, NET SALES: Third-party customers $ Related parties Cost of goods sold Gross profit Other operating expenses (income) – net ) ) Selling, general and administrative expenses Operating income Interest expense – third party ) Interest income – third party 65 Interest income – related parties 70 Net gain (loss) on forward contracts ) ) Other income (expense) - net ) ) Income before income taxes and equity in earnings of joint ventures Income tax expense ) Income before equity in earnings of joint ventures Equity in earnings of joint ventures Net income $ Net income allocated to common shareholders $ EARNINGS PER COMMON SHARE: Basic and Diluted $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted See notes to consolidated financial statements - 2 - Table of Contents CENTURY ALUMINUM COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Unrealized net (gain) loss on forward contracts ) Realized benefit on contractual receivable — Accrued and other plant curtailment costs – net ) ) Lower of cost or market inventory adjustment ) Depreciation and amortization Debt discount amortization Deferred income taxes — Pension and other postretirement benefits ) Stock-based compensation Non-cash loss on early extinguishment of debt — Undistributed earnings of joint ventures ) ) Changes in operating assets and liabilities: Accounts receivable – net ) Due from affiliates ) Inventories ) ) Prepaid and other current assets ) Accounts payable, trade ) ) Due to affiliates ) Accrued and other current liabilities ) Other – net ) ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Nordural expansion ) ) Investments in and advances to joint ventures — ) Proceeds from the sale of property, plant and equipment 56 — Payments received on advances to joint ventures — Restricted and other cash deposits ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of debt ) — Repayment of contingent obligation ) — Issuance of common stock – net 32 23 Net cash provided by (used in) financing activities ) 23 CHANGE IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See notes to consolidated financial statements - 3 - Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements for the Three and six months ended June 30, 2011 and 2010 (Dollar amounts in thousands, except per share amounts) (UNAUDITED) 1. General The accompanying unaudited interim consolidated financial statements of Century Aluminum Company should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2010.In management’s opinion, the unaudited interim consolidated financial statements reflect all adjustments, which are of a normal and recurring nature, that are necessary for a fair presentation of financial results for the interim periods presented.Operating results for the first six months of 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011.Throughout this Form 10-Q, and unless expressly stated otherwise or as the context otherwise requires, "Century Aluminum," "Century," "we," "us," "our" and "ours" refer to Century Aluminum Company and its consolidated subsidiaries. 2. Fair value measurements ASC 820, “Fair Value Measurements and Disclosures,” defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.This guidance applies to a broad range of other existing accounting pronouncements that require or permit fair value measurements.ASC 820 defines fair value as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.”Fair value is an exit price and that exit price should reflect all the assumptions that market participants would use in pricing the asset or liability. Our fair value measurements include the consideration of market risks that other market participants might consider in pricing the particular asset or liability, specifically non-performance risk and counterparty credit risk.Consideration of the non-performance risk and counterparty credit risk are used to establish the appropriate risk-adjusted discount rates used in our fair value measurements. The following section describes the valuation methodology used to measure our financial assets and liabilities that were accounted for at fair value. Overview of Century’s valuation methodology Level Significant inputs Cash equivalents 1 Quoted market prices Trust assets (1) 1 Quoted market prices Surety bonds 1 Quoted market prices Primary aluminum put option contracts 2 Quoted London Metal Exchange (“LME”) forward market prices, historical volatility measurements and risk-adjusted discount rates Natural gas forward financial contracts 2 Quoted natural gas forward market prices and risk-adjusted discount rates Power contracts 3 Quoted LME forward market prices, power tariff prices, management’s estimate of future power usage and risk-adjusted discount rates E.ON U.S. (“E.ON”) contingent obligation 3 Quoted LME forward market, management’s estimates of the LME forward market prices for periods beyond the quoted periods and management’s estimate of future level of operations at Century Aluminum of Kentucky, our wholly owned subsidiary (“CAKY”) Primary aluminum sales premium contracts 3 Management’s estimates of future U.S. Midwest premium and risk-adjusted discount rates - 4 - Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued (UNAUDITED) Trust assets are currently invested in money market funds.The trust has sole authority to invest the funds in secure interest producing investments consisting of short-term securities issued or guaranteed by the United States government or cash and cash equivalents. Fair value measurements The following table sets forth by level within the ASC 820 fair value hierarchy our financial assets and liabilities that are accounted for at fair value on a recurring basis.As required by generally accepted accounting principles for fair value measurements and disclosures, financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.Our assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and the placement within the fair value hierarchy levels. Recurring Fair Value Measurements As of June 30, 2011 Level 1 Level 2 Level 3 Total ASSETS: Cash equivalents $ $
